 

 

oO wo NY Dn Wn FP WY NY

wb NHN NO NB NN NHN NY NV N YF FP FP FP FF FF FF FF YF FS
co NAO nA BB Ww NHN KF OO we NX DWH Ff Ww NY FF O&O

L

ren

 

Pec
' ocn
____ ENTERED

 

 

UNITED STATES DISTR
DISTRICT OF NE\

 

 

 
 

 

 

 

DISTRICT OF NEVADA
MURRAY LEFFERS, Case:No. 3:19-CV-00327-MMD-€BC

since AB

Plaintiff, | REPORT AND RECOMMENDATION
OF U.S. MAGISTRATE JUDGE"
V.

AMAZON, et al.,

Defendants.

 

 

Before the Court is Plaintiff Murray Leffers (“Leffers”) application to proceed in
forma pauperis (ECF No. 1), and his pro se civil rights complaint (ECF No. 1-1). For the
reason stated below, the Court recommends that the application to proceed in forma
pauperis (ECF No. 1) be granted and the complaint (ECF No. 1-1) be dismissed with
prejudice.

I. IN FORMA PAUPERIS APPLICATION

A person may be granted permission to proceed in forma pauperis (“IFP”) if the
person “submits an affidavit that includes a statement of all assets such [person]
possesses [and] that the person is unable pay such fees or give security therefore. Such
affidavit shall state the nature of the action, defense or appeal and affiant’s belief that
the person is entitled to redress.” 28 U.S.C. § 1915(a)(1); Lopez v. Smith, 203 F.3d
1122, 1129 (9th Cir. 2000) (en banc) (stating 28 U.S.C. § 1915 applies to all actions filed
IFP, not just prisoner actions).

The Local Rules of Practice for the District of Nevada provide: “Any person who
is unable to prepay the fees in a civil case may apply to the court for authority to proceed
[IFP]. The application must be made on the form provided by the court and must include
a financial affidavit disclosing the applicant's income, assets, expenses, and liabilities.”

LSR 1-1.

 

: This Report and Recommendation is made to the Honorable Miranda M. Du,
United States District Judge. The action was referred to the undersigned Magistrate
Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and LR IB 1-4.

 
So A NY DB Hn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

“[T]he supporting affidavit [must] state the facts as to [the] affiant’s poverty with

some particularity, definiteness and certainty.” U.S. v. McQuade, 647 F.2d 938, 940 (9th
Cir. 1981) (quotation marks and citation omitted). A litigant need not “be absolutely
destitute to enjoy the benefits of the statute.” Adkins v. E.l. Du Pont de Nemours & Co.,
335 U.S. 331, 339 (1948).

A review of the application to proceed IFP reveals Leffers cannot pay the filing fee;
therefore, the Court recommends that the application be granted.
ll. SCREENING STANDARD

Applications to proceed in forma pauperis are governed by 28 U.S.C. § 1915.
Section 1915 provides, in relevant part, that “the court shall dismiss the case at any time
if the court determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails
to state a claim upon which relief may be granted; or (iii) seeks monetary relief against a
defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Dismissal of a
complaint for failure to state a claim upon which relief may be granted is provided for in
Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under
section 1915 when reviewing the adequacy of a complaint or amended complaint. See
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

Under Rule 12(b)(6), the court must dismiss the complaint if it fails to “state a
claim for relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). Courts accept as true all well-pled factual allegations, set aside legal
conclusions, and verify that the factual allegations state a plausible claim for relief.
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Although the complaint need not contain
detailed factual allegations, it must offer more than “a formulaic recitation of the elements
of a cause of action” and “raise a right to relief above a speculative level.” Twombly, 550
U.S. at 555.

The complaint is construed in a light most favorable to the plaintiff. Chubb Custom

Ins. Co. v. Space Systems/Loral Inc., 710 F.3d 946, 956 (9th Cir. 2013). The court must

 
Co ON DBD nN BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Ze
28

 

accept as true all well-pled factual allegations, set aside legal conclusions, and verify
that the factual allegations state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.
662, 679 (2009). The complaint need not contain detailed factual allegations, but must
offer more than “a formulaic recitation of the elements of a cause of action” and “raise a
right to relief above a speculative level.” Twombly, 550 U.S. at 555. Particular care is
taken in reviewing the pleadings of a pro se party, for a more forgiving standard applies
to litigants not represented by counsel. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.
2010). Still, a liberal construction may not be used to supply an essential element of the
claim not initially pled. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). If dismissal
is appropriate, a pro se plaintiff should be given leave to amend the complaint and notice
of its deficiencies, unless it is clear that those deficiencies cannot be cured. Cato v.
United States, 70 F.3d 1103, 1107 (9th Cir. 1995).

lil. © SCREENING OF COMPLAINT

On June 14, 2019, Leffers filed a civil rights complaint with the Court alleging “...
1,000 counts or more” against numerous defendants, including Amazon’s founder and
chairman, Jeff Bezos. (ECF No. 1-1 at 6). Leffers seeks “2 billion dollars[,] Bezos lunch
money” for “5 — books in stages of development [and] a 36 page 14,178 word run-on
sentence,” which Amazon added their “secret code” to. (/d. at 1-5, 10).

The complaint appears to be based on fantastic scenarios lacking any arguable
factual basis. Leffers states that he seeks “2 billion dollars[,] Bezos lunch money” for “5
— books in stages of development [and] a 36 page 14,178 word run-on sentence,” which
Amazon added their “secret code” to. (/d. at 1-5, 10). Leffers also states he felt
defendants were “doing something untoward” and provides a narrative of what has
occurred regarding his book. (/d. at 10-17). Federal Rule of Civil Procedure 8(a)(2)
requires that a complaint contain “a short and plain statement of the claim showing that
the pleader is entitled to relief, in order to give the defendant fair notice of what the . . .
claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quotation and

alteration omitted). Leffers’ largely incomprehensible narrative makes it nearly impossible

a % 2

 
Oo ON DW BR WO HBO

Ye NY NY NY NY NY NY HN KN Re Be em ewe ewe ew ew en Ln LL
ao ND YW FF YH NY F De we I DWN BR wD BH HS

 

 

for the court to identify the factual or legal basis for his claims.

Leffers states no claim upon which relief may be granted, and given the vague
nature of the allegations, amendment would be futile. See Cato, 70 F.3d at 1106.
Accordingly, the Court will recommend that the complaint be dismissed with prejudice.
IV. CONCLUSION

Consistent with the foregoing, the Court finds dismissal is warranted under 28
U.S.C. 1915(e)(2)(B)(ii). Because amendment would be futile, the dismissal should be
with prejudice. See Cato, 70 F.3d at 1106.

The parties are advised:

1. | Pursuant to 28 U.S.C § 636(b)(1)(C) and Rule IB 3-2 of the Local Rules of
Practice, the parties may file specific written objections to this report and recommendation
within fourteen days of receipt. These objections should be entitled “Objections to
Magistrate Judge’s Report and Recommendation” and should be accompanied by points
and authorities for consideration by the District Court.

2. This report and recommendation is not an appealable order and any notice
of appeal pursuant to Fed. R. App. P. 4(a)(1) should not be filed until entry of the District
Court’s judgment.

V. RECOMMENDATION

IT IS THEREFORE RECOMMENDED that plaintiffs application to proceed in
forma pauperis (ECF No. 1) be granted;

IT IS FURTHER RECOMMENDED that the Clerk FILE plaintiffs complaint (ECF
No. 1-1); and

IT IS FURTHER RECOMMENDED that the complaint (ECF No. 1-1) be
DISMISSED WITH PREJUDICE.

DATED: August 26, 2019. Dy,
AM

UNITED STATES MAGISTRATE JUDGE

 

 
